 


109 HR 4952 IH: To amend the Internal Revenue Code of 1986 to expand the combat zone income tax exclusion to include income for the period of transit to the combat zone and to remove the limitation on such exclusion for commissioned officers.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4952 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the combat zone income tax exclusion to include income for the period of transit to the combat zone and to remove the limitation on such exclusion for commissioned officers. 
 
 
1.Expansion of income tax exclusion for combat zone service 
(a)Combat zone service to include transit to zoneSection 112(c)(3) of the Internal Revenue Code of 1986 (relating to definitions) is amended by adding at the end the following new sentence: Such service shall include any period of direct transit to the combat zone.. 
(b)Removal of limitation on exclusion for commissioned officers 
(1)In generalSubsection (b) of section 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is repealed. 
(2)Conforming amendments 
(A)Section 112(a) of such Code is amended— 
(i)by striking below the grade of commissioned officer, and 
(ii)by striking Enlisted Personnel in the heading and inserting In General. 
(B)Section 112(c) of such Code, as amended by subsection (a), is amended by striking paragraphs (1) and (5) and by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively. 
(c)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act. 
 
